Citation Nr: 9935817	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  94-34 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from November 24, 1989, to 
September 24, 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 decision letter of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The notice of disagreement was 
received in January 1994.  The statement of the case was sent 
to the veteran in April 1994.  The substantive appeal was 
received in July 1994.

In February 1997, the Board determined that the veteran did 
not have basic eligibility for educational assistance 
benefits under Chapter 30, Title 38, United States Code.  The 
veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  On January 25, 1999, the Court issued a 
Memorandum Decision in which the Court vacated the Board's 
decision and remanded the case to the Board for further 
development of the record.  


REMAND

The veteran contends that he is entitled to educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, and alleges that he was discharged due to a locally 
imposed bar to reenlistment which is a "convenience of the 
Government discharge."  Of record is the veteran's DD Form 
214 which indicates that the veteran first entered active 
duty on November 24, 1989.  He served on active duty until 
September 24, 1991, when he was honorably discharged with 1 
year 10 months and 1 day of active duty.  The reason for 
separation was reported as "LOCALLY IMPOSED BAR TO 
REENLISTMENT," the separation authority cited was AR 635-200 
PARA 16-5b, and the separation code was KGF.  According to 
Army Regulations, the separation authority of AR 635-200 PARA 
16-5b indicates a voluntary discharge, not a discharge 
characterized as a convenience of the Government.  

Despite the fact that the DD Form 214 and other necessary 
information are of record, the veteran and his representative 
have argued that a determination regarding whether or not the 
veteran was discharged for the convenience of the Government 
cannot be completed without a review of the veteran's service 
records and his personnel/administrative records.  In 
addition, a copy of the pertinent Army Regulations, was 
requested.  In the Court's Memorandum Decision, in pertinent 
part, the Court remanded the case to the Board for the Board 
to obtain and review this information and then consider the 
veteran's claim for Chapter 30 benefits.  

Accordingly, since the Court has determined in this 
particular case that the veteran's service records and his 
personnel/administrative records are necessary to the proper 
consideration of whether the veteran has basic eligibility 
for educational assistance benefits under Chapter 30, Title 
38, United States Code, the Board must remand this matter for 
the RO to obtain those records as well as to associate with 
the claims file a copy of the pertinent Army Regulations 
governing separation authorities/separation codes.  In 
addition, the Board notes that currently, the veteran's 
educational assistance file is not associated with his claims 
file, although both were of record at the time of the 
February 1997 Board decision.  Thus, the educational 
assistance file must be located and associated with the 
claims file.  

Finally, during the pendency of the veteran's appeal, the 
applicable law and regulations governing Chapter 30 cases 
were amended.  Therefore the veteran's appeal should be 
evaluated under both the old and the new versions and the 
most favorable should be applied.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should locate the veteran's 
educational assistance file and associate 
this file with the veteran's claims file.

2.  The RO should request copies of the 
veteran's service records and his 
personnel/administrative records, from 
the National Personnel Records Center.  
These records should be associated with 
the claims file.

3.  The RO should associate with the 
claims file a copy of the pertinent Army 
Regulations governing separation 
authorities/separation codes.  

4.  The RO should thereafter determine 
whether the veteran has basic eligibility 
for educational assistance benefits under 
Chapter 30, Title 38, United States Code 
in light of both the old and new versions 
of the applicable law and regulations 
governing Chapter 30 cases.  If any 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations to include the old and 
amended versions.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



